DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021, has been entered.
Response to Amendment
The amendment filed September 24, 2021, has been entered.  Claims 1-5 remain pending in this application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejections by amending the claim 1 to read “a saddle integral to said ring”.  In addition, regarding claim 4, the claim limitation the “saddle has an inwardly facing surface which is convexly arcuate” is defined in the claim with respect to said top end of said bottle.  Regarding claim 5, last line, the claim limitation “said saddle has an inwardly facing surface which is convexly arcuate” is defined in the claim with respect to said top end of the bottle. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brandon B. Dix, attorney of record, on November 10, 2021, during an Examiner Interview.

Please amend the claims 1 and 5 as follows:

1. (currently amended) A contoured urinal assembly being configured to receive 5a penis for urination without abrading the penis, said assembly comprising: 
a bottle having an angled neck wherein said bottle is configured to facilitate a user to insert the user's penis into said angled neck for urine collection; 
a handle being coupled to said bottle for gripping; 
a ring extending around said bottle, said ring being comprised of a resiliently 10compressible material said ring having an inwardly facing side; and 
a saddle being within the bottle beginning from the inwardly facing side of said ring and integral to said ring, said saddle being elongated extending away from said inwardly facing side of said ring into said bottle such that said saddle is configured for having the penis positioned thereon wherein said saddle is configured to inhibit the penis from being abraded, said saddle 15extending from a portion of said ring into said bottle wherein said saddle is configured to direct the penis into said bottle and support a shaft of the penis on the saddle while the penis is inserted into the bottle for urine collection.

5. (currently amended) A contoured urinal assembly being configured to receive 10a penis for urination without abrading the penis, said assembly comprising: 
a bottle having an angled neck wherein said bottle is configured to facilitate a user to insert the user's penis into said angled neck for urine collection, said bottle having a bottom end, a top end and an outer wall extending there between, said top end being open into an interior of said bottle 15wherein said top end is configured to having the penis positioned therein, said outer wall being curved between said bottom end and said top end such that said top end lies on a plane being angled with said bottom end, said outer wall having ounces indicia being printed thereon comprising a graduated scale for measuring 
a handle being coupled to said bottle for gripping, said handle extending away from said outer wall of said bottle, said handle extending toward said bottom end of said bottle; 
25a ring extending around said bottle, said ring being coextensive with said top end of said bottle, said ring having an inwardly facing side, said inwardly facing side being beveled wherein said inwardly facing side is configured to enhance comfort for the penis, said ring being comprised of a resiliently compressible material; and 
30a saddle being within the bottle and integral to said ring, said saddle beginning from the inwardly facing side of the ring being elongated extending away from said inwardly facing side of said ring into said bottle such that said saddle is configured for Page 3 of 7having the penis positioned thereon wherein said saddle is configured to inhibit the penis from being abraded, said saddle extending from a portion of said ring into said bottle wherein said saddle is configured to direct the penis into said bottle and 5support a shaft of the penis on the saddle while the penis is inserted into the bottle for urine collection, said saddle has an inwardly facing surface which is convexly arcuate with respect to said top end of said bottle.

Allowable Subject Matter
Claims 1-5 are allowed.

REASONS FOR ALLOWANCE
Claims 1-5 are allowed over Orbeton (US Patent No 622,632), the closest prior art discovered by the Examiner after Applicant’s claim amendments filed on September 24, 2021.  Specifically, Orbeton discloses a urinal having a tubular cone body or “mouthpiece a” that is secured by threads into the neck 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments dated September 24, 2021, with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection relies on a new reference, Orbeton, based on the amended claims, which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In addition, the Examiner’s amendment made in a November 10, 2021, examiner interview with applicant has overcome the rejections based on the cited prior art as explained above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781